Boreman, J.,
delivered the following dissenting opinion:
I cannot concur in the views expressed in the opinion just rendered. The only point in the case has reference to the proper construction of section 2 of the Mechanics Lien Law. Laws of Utah, 1869, p.. 8, Ch. 12, section 2.
The Mechanics Lien Law is in derogation of the Common Law, and must be strictly construed. 2 Cal. 90; 29 Cal. 286; 13 Gray 132. Andit is a well established rule of construction that every part of a Statute should have effect given to it, if it be reasonable, and not inconsistent with the plain purpose of the Law.
The second section of the Lien Law referred to, says, that any person may avail himself of the provisions of the Act by filing in the RecorderV Office, “at any time within three months after the' labor- performed or the material furnished, or after the completion of such building or other, improvement, a notice of 'his intention to hold a Lien.”
We can only give effect to every part of this provision by saying, that it was intended that every man should have three months after his contract was finished. in which-to file his Lien. In other words, the laborer was to have three months after he had finished his work; the material man was to have three months after he had finished his work of delivering material, and that those having charge of erecting the building, and who furnished both material and labor, and whose contract was to end with the completion of the building, or other improvement, were to have three months after their work was completed.
By this construction every part of the section -has effect given to it, and the construction does not seem to be unreasonable, every one being required under it to *258proceed to secure himself by Lien within three months after he was through with his contract.
If we say that all had until three months after the completion of the building, we render useless those words “after labor performed or material furnished.” And I conceive that we have no right to do this, especially when there seems to be no necessity therefor. Men who depend upon such construction would be led to often rest easy in regard to their Liens, until the three months after “labor performed” or after “material furnished” had expired, intending to claim their Lien within that time, after the completion of the building, and the building is never completed. Is it not more reasonable to hold out no such inducement, but let every man understand that he must file his Lien within the three months after he is done with his work ?
Attention of the Court is again called to Section 4 of the Lien Law, and especially that part of it which requires the complaint to state “the time when the building 01- other improvement was completed, if it be completed.” I cannot see that that affects the interpretation given to Section two. The inference which is supposed to be drawn, is, that thereby the construction given by the Court on the former hearing was incorrect, and that “three months after the completion of the building or other improvement,” was the time given to all claiming Liens.
Such an inference is vague, but might.be drawn from the language, if there were no other sections to dissipate the inference. In Section 3, the Statute of Limitation-is fixed at “one year after the completion of the building or other improvement!” By concluding that the language of Section 4 referred to the same words in Section 3, we give effect to the whole' Statute, and there is nothing unreasonable in such construction.
Plaintiffs'claim that the construction here given to the Statute, would in some instances destroy the Lien the Statute was given to secure, and instances the case of an entire contract to furnish materials, so much per month, and claims that by such construction the party loses his *259Then for all material furnished after the end of the first three months. Such an inference cannot possibly he drawn from the construction given. But one Lien would attach in such a case, and it would be for all of the material furnished under the contract, and must be filed within three months after the last material is furnished. 47 Cal. 87, Cox v. Western Pacific R. R. Co.; 14 Cal. 18, Same v. Same; Stone v. Austin, 9 Mo. 554; Viti v. Dixon, 12 Mo. 479; Squires v. Fathian, 27 Mo. 134.
The Appellant lays much, stress upon the fact that but one point was argued in the Court below, and that it had reference to a sale of the property upon which the Lien was demanded, and says that it supposed, and well might suppose, that this point “would be the 'point upon which the Superior Court would determine the case as far as the Lien was concerned.”
.This Court held at the former hearing that the complaint did not show a sale or transfer of the property, and this statement is very earnestly objected to. The Court could not find otherwise. The complaint does not show any sale or transfer, and the Appellant took occasion in its briefs at the former hearing to three times remind the Court of this fact. Hence it was not a matter to which the attention of the Court had not been called. But aside from this fact, it was the duty of the Court to notice so glaring a defect of statement, upon the well settled practice that an appellate tribunal will notice any material defects which are apparent, even though neither party ask the Court so to do. This is the practice in the United States Supreme Court, and of appellate Courts generally.